DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed 2/5/2021 have been entered.
	Claims 1-7, 9-19, 21-23 are pending.
Election/Restrictions
Applicant's election with traverse of the specie of claim 11 in the reply filed on 6/1/2020 is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0308350 (‘350) in view of US 2014/0242170 (‘170).
‘350 teaches a method of treating pain and inflammatory disorders such as rheumatoid arthritis osteoarthritis by using proton pump inhibitor in combination with NSAID (see [0193] for example). ‘350 teaches suitable NSAID including acetaminophen (see [0075]). ‘350 teaches suitable proton pump inhibitors includes omeprazole and lansoprazole (see [0078]). ‘350 teaches various dosing regimens (see [0076]. [0077], [0104], [0106], [0108] for example).
‘350 does not expressly teach the use of methylprednisolone in the composition and method of treating arthritis. ‘350 does not expressly teach the herein claimed dosing regimen.

It would have been obvious to one of ordinary skill in the art to employ methylprednisolone in combination of acetaminophen and proton pump inhibitors such as omeprazole and lansoprazole, in the herein claimed dosing regimen, in a method of treating pain and inflammation.
One of ordinary skill in the art would have been motivated to employ methylprednisolone in combination of acetaminophen and proton pump inhibitors such as omeprazole and lansoprazole, in the herein claimed dosing regimen, in a method of treating pain and inflammation.  Since the composition of ‘350 and methylprednisolone are known to be useful in treating arthritis (pain and inflammation), concomitantly employing and/or combining two agents, which are known to be useful to treat arthritis individually, into a single composition and method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  
Furthermore, the optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
Applicant's arguments filed 2/5/2021 averring the unexpected benefit of meeting the long felt unmet need have been fully considered but they are not persuasive. Specifically, the applicant argues in the declaration filed 2/5/2021 that the combination product can improve patient compliance and thereby reduce adverse effect. Such arguments have been considered, but are not found persuasive. The examiner notes that one of the benefits of using combination product is improvement of patient compliance. Such benefit is well-known in the pharmaceutical art. See Krueger et al., Advances in Therapy, 2005;22(4):313-356; Bangalore et al., Curr Hypertens Rep., 2007;9(3):184-189 (abstract); Davis et al., Drugs Aging. 1995;7(5):372-93 (abstract); and Dickson et al., Am J Cardiovasc Drugs, 2008;8(1):45-50. Krueger et al. teaches a few studies that a single combination tablet of the actives would increase patient adherence (see page 319, Table 1, Dosing simplification Section). Bangalore teaches, “Above all, fixed-dose combination therapy reduces pill burden and improves medication compliance, which can translate into better cardiovascular outcomes. Fixed-dose combinations should be used routinely for the management of hypertension and should also be considered when initiating therapy for patients with newly diagnosed hypertension.” (see the abstract). Davis et al. teaches, “the fixed combination of diclofenac and misoprostol offers the potential for increased patient convenience and possibly patient compliance, and lower drug acquisition costs than those of the individual drugs used together.” (see the abstract).
And Dickson et al. teaches, “Use of fixed-dose amlodipine besylate/benazepril HCl by elderly Medicaid recipients was associated with improved compliance and lower healthcare costs compared with a dihydropyridine calcium channel antagonist and ACE inhibitor prescribed as separate agents.” (see the abstract). As one of ordinary skill in the art would readily realized, the combination of actives would reasonably expect to improve patient adherence to the drug, an dlower the medication cost, and thereby the therapeutic outcome.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627